Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 07/28/2022 have been fully considered, but are moot in view of the new grounds of rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-11, 13-4, 18-20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Mohassel et al (US 20210209247 A1).
Regarding claim 1, A method, comprising: assessing data intersection of data to be used between at least two parties, wherein the data is to be used in an artificial intelligence (AI) application; evaluating a set of instructions required for execution of the Al application, the evaluating creating a modified set of instructions (see Paragraph [0075] and [0083], where evaluate models on the encrypted data and dataset for efficiency improvement for privacy preserving neural network training) where operands are symbolically associated with corresponding privacy levels (see Paragraph [0059- 0065], where privacy-preserving machine learning via secure multiparty computation provide a promising solution by allowing different entities to train various model on their joint data without revealing any information beyond the outcome, using private data from multiple sources that data item is not known to any one of the training computers).
computing, using the assessed data intersection and the modified set of instructions, a mapping from the data to operands with associated privacy metrics wherein operands are symbolically associated with privacy levels (see Paragraph [0059- 0065], where privacy-preserving machine learning via secure multiparty computation provide a promising solution by allowing different entities to train various model on their joint data without revealing any information beyond the outcome, using private data from multiple sources that data item is not known to any one of the training computers) the mapping treating overlapping data from the assessed data intersection differently from data (see Paragraph [0106] and [0113-0114], where general framework for performing mixed computation on shared data and sufficient information to reconstruct the private data item from three parties) that is not overlapping to improve privacy relative to without the mapping and producing an ordering for assigning data inputs to operands (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers); 
executing the Al application, using the data, the modified set of instructions, and the mapping, to produce at least one parameter of the Al application outputting the at least one parameter (see Paragraph [0057], after training have been performed and trained, run the model with new request and predicted output);
and producing a trained version of the Al application based on the at least one parameter (see Paragraph [0083], where the neural network is trained on plaintext data and the model is known to one party who evaluated it on private data of another and evaluated model on encrypted joint data).
Regarding claim 3, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, which the data is not transactional data but exhibits one or more overlaps between parties (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Regarding claim 4, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, wherein a system providing the data to be used between two parties specifies privacy requirements for at least some data points in the data and the computing the mapping uses the specified privacy requirements for the at least some data points in the data (see Paragraph [0004], where the data being classified or used for training is often sensitive and may come from multiple sources with different privacy requirements).
Regarding claim 8, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, wherein the associated privacy metrics comprise a data point level privacy score, the data point level privacy score indicating what sensitivity is of each output data point relative to each input data point, and outputting further comprises outputting the data point level privacy score (see Paragraph [0085], where training neural network by using a hybrid of secure computation and differential privacy)
Regarding claim 9, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, wherein the two parties are heterogeneous parties and wherein the assessing data intersection of data to be used between two parties further comprises determining in a secure way an overlap in datasets owned by the heterogeneous parties, the data to be used between two parties comprising the datasets owned by the heterogeneous parties (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Regarding claim 10, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, in which all data between the at least two parties is assumed to be private (see Paragraph [0059- 0065], where privacy-preserving machine learning via secure multiparty computation provide a promising solution by allowing different entities to train various model on their joint data without revealing any information beyond the outcome, using private data from multiple sources that data item is not known to any one of the training computers), but in response to some of the data being shared by a subset of the at least two parties, shared data subsets are treated as being logically equivalent to public data within the subset of parties, wherein the assessing data intersection determines the shared data subsets, and wherein the mapping treats the shared data subsets differently from data that is not shared to improve privacy relative to without the mapping (see Paragraph [0006], where encrypted/shared version of their data to multiple server that can perform the training procedure on the combined data or apply a shared pre-trained model to classify new data samples).
Regarding claim 11, Mohassel et al teach an apparatus, comprising: one or more memories having computer-readable code thereon; and one or more processors, the one or more processors, in response to retrieval and execution of the computer-readable code, causing the apparatus to perform operations comprising: assessing data intersection of data to be used between at least two parties (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers), wherein the data is to be used in an artificial intelligence (Al) application (see Paragraph [0075] and [0083], where evaluate models on the encrypted data  and dataset for efficiency improvement for privacy preserving neural network training); 
evaluating a set of instructions required for execution of the Al application, the evaluating creating a modified set of instructions where operands are symbolically associated with corresponding privacy levels;
 computing, using the assessed data intersection and the modified set of instructions, a mapping from the data to operands with associated privacy metrics ,wherein operands are symbolically associated with privacy levels (see Paragraph [0059- 0065], where privacy-preserving machine learning via secure multiparty computation provide a promising solution by allowing different entities to train various model on their joint data without revealing any information beyond the outcome, using private data from multiple sources that data item is not known to any one of the training computers), the mapping treating overlapping data from the assessed data intersection differently from data (see Paragraph [0106] and [0113-0114], where general framework for performing mixed computation on shared data and sufficient information to reconstruct the private data item from three parties) that is not overlapping to improve privacy relative to without the mapping and producing an ordering for assigning data inputs to operands (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers);
 executing the Al application using the data, the modified set of instructions, and the mapping, to produce at least one parameter of the Al application (see Paragraph [0057], after training have been performed and trained, run the model with new request and predicted output);
outputting the at least one parameter (see Paragraph [0523], where data can be output from one component to another component and can be output to the user);
 and producing a trained version of the Al application based on the at least one parameter (see Paragraph [0083], where the neural network is trained on plaintext data and the model is known to one party who evaluated it on private data of another and evaluated model on encrypted joint data).
Regarding claim 13, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, in which the data is not transactional data but exhibits one or more overlaps between parties (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Regarding claim 14, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, wherein a system providing the data to be used between two parties specifies privacy requirements for at least some data points in the data and the computing the mapping uses the specified privacy requirements for the at least some data points in the data (see Paragraph [0004] , where the data being classified or used for training is often sensitive and may come from multiple sources with different privacy requirements).
Regarding claim 18, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, wherein the associated privacy metrics comprise a data point level privacy score, the data point level privacy score indicating what sensitivity is of each output data point relative to each input data point, and outputting further comprises outputting the data point level privacy score (see Paragraph [0085 ], where training neural network by using a hybrid of secure computation and differential privacy).
Regarding claim 19, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, wherein the two parties are heterogeneous parties and wherein the assessing data intersection of data to be used between two parties further comprises determining in a secure way an overlap in datasets owned by the heterogeneous parties, the data to be used between two parties comprising the datasets owned by the heterogeneous parties (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Regarding claim 20, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, in which all data between the at least two parties is assumed to be private(see Paragraph [0059- 0065], where privacy-preserving machine learning via secure multiparty computation provide a promising solution by allowing different entities to train various model on their joint data without revealing any information beyond the outcome, using private data from multiple sources that data item is not known to any one of the training computers), but in response to some of the data being shared by a subset of the at least two parties, shared data subsets are treated as being logically equivalent to public data within the subset of parties, wherein the assessing data intersection determines the shared data subsets, and wherein the mapping treats the shared data subsets differently from data that is not shared to improve privacy relative to without the mapping (see Paragraph [0006], where encrypted/shared version of their data to multiple server that can perform the training procedure on the combined data or apply a shared pre-trained model to classify new data samples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel et al (US 20210209247 A1) in view of Silberman et al (U.S 20200042828).
Regarding claim 2, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, further comprising allowing the ordering for assigning data inputs to operands, and performing the executing the Al application and the outputting the at least one parameter (see Paragraph [0006], where encrypted/shared version of their data to multiple server that can perform the training procedure on the combined data or apply a shared pre-trained model to classify new data samples), the outputting output to the user to enable the user to see an alternative result (see Paragraph [0523], where data can be output from one component to another component and can be output to the user).
Mohassel et al do not teach a user to adjust the mapping from the data to operands
However, in analogous art, Silberman et al teach same field of privacy-based machine learning. Silberman et al teach a user to adjust the mapping from the data to operands (see Paragraph [0103] and FIG 3, adjusting parameter of the machine learning model based on objective function and a training set).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al to incorporate the teaching of Silberman et using adjusting the mapping from the data to operands.
Motivation, as recognized by one of ordinary skill in the art, to do so would training set to which the label value correspond relative to results from model parameter subject to earlier adjustment in the training (see Paragraph [0103]).
Regarding claim 12, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, wherein the one or more processors, in response to retrieval and execution of the computer-readable code, cause the apparatus to perform operations comprising: allowing a user ordering for assigning data inputs to operands, and performing the executing the Al application (see Paragraph [0006], where encrypted/shared version of their data to multiple server that can perform the training procedure on the combined data or apply a shared pre-trained model to classify new data samples) and the outputting the at least one parameter, the outputting output to the user to enable the user to see an alternative result (see Paragraph [0523], where data can be output from one component to another component and can be output to the user).
Mohassel et al do not teach a user to adjust the mapping from the data to operands
However, in analogous art, Silberman et al teach same field of privacy-based machine learning. Silberman et al teach a user to adjust the mapping from the data to operands (see Paragraph [0103] and FIG 3, adjusting parameter of the machine learning model based on objective function and a training set).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al to incorporate the teaching of Silberman et using adjusting the mapping from the data to operands.
Motivation, as recognized by one of ordinary skill in the art, to do so would training set to which the label value correspond relative to results from model parameter subject to earlier adjustment in the training (see Paragraph [0103]).
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel et al in view of Macedo (US 20220050918 A1).
Regarding claim 5, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1, where in teach the computing the mapping and producing an ordering for assigning data inputs to operand is performed to move operands for the overlapping data to be performed later in a calculation (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Mohassel et al do no teach Al application is executed and to move the operands for the data that is not overlapping to be performed earlier in the calculation.
However, in analogous art, Macedo teach same field of machine learning model, Macedo teach Al application is executed and to move the operands for the data that is not overlapping to be performed earlier in the calculation (see Paragraph [0022], where machine learning model may be non-overlapping with the data set used to tune the machine learning model that’s from two entities from different sets of devices).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al to incorporate the teaching of Macedo using non-overlapping data to tune machine learning model.
Regarding claim 15, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11, where in teach the computing the mapping and producing an ordering for assigning data inputs to operand is performed to move operands for the overlapping data to be performed later in a calculation (see Paragraph [0146], where train and evaluate models with data owners(client) secret-share their data among three servers).
Mohassel et al do no teach Al application is executed and to move the operands for the data that is not overlapping to be performed earlier in the calculation.
However, in analogous art, Macedo teach same field of machine learning model, Macedo teach Al application is executed and to move the operands for the data that is not overlapping to be performed earlier in the calculation (see Paragraph [0022], where machine learning model may be non-overlapping with the data set used to tune the machine learning model that’s from two entities from different sets of devices).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al to incorporate the teaching of Macedo using non-overlapping data to tune machine learning model.
Motivation, as recognized by one of ordinary skill in the art, to do so would occur when both entities consider their data set to be confidential (see Paragraph [0022]).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel et al in view of Sher-Jan (US 20180039794).
Regarding claim 6, Mohassel et al teach method of assessing data intersection of data to be used between at least two parties as claim 1.
Mohassel et al do not teach using one or more of the overlapping data as correspond pivots in response to public of information.
However, Sher-Jan teach the computing the mapping is performed to use one or more of the overlapping data as corresponding pivots in response to public release of information being needed (see Sher-Jan Paragraph [0053], where system may selectively and communicatively include any one of a number of private and public communication medium such as the internet).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al. to incorporate the teaching of Sher-Jan using mapping overlapping data.
Motivation, as recognized by one of ordinary skill in the art, to do so would specifying a number of overlapping individuals allows the system to properly determine if agency notification thresholds are exceeded (see Sher-Jan Paragraph [0201]). 
Regarding claim 16, Mohassel et al teach apparatus of assessing data intersection of data to be used between at least two parties as claim 11.
Mohassel et al do not teach using one or more of the overlapping data as correspond pivots in response to public of information.
However, Sher-Jan teach the computing the mapping is performed to use one or more of the overlapping data as corresponding pivots in response to public release of information being needed (see Sher-Jan Paragraph [0053], where system may selectively and communicatively include any one of a number of private and public communication medium such as the internet).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al. to incorporate the teaching of Sher-Jan using mapping overlapping data.
Motivation, as recognized by one of ordinary skill in the art, to do so would specifying a number of overlapping individuals allows the system to properly determine if agency notification thresholds are exceeded (see Sher-Jan Paragraph [0201]). 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel et al in view of Macedo and further in view of Tsuzuku et al (US 20190156231).
Regarding claim 7, the modified Mohassel et al and Macedo teach the method of assessing data intersection of data between two parties with AI application in overlapping data calculation as claim 5.
Mohassel et al and Macedo do not teach using stochastic gradient descent algorithm and calculation.
 However, in analogous art, Tsuzuku et al teach same field of data calculation in AI application. Tsuzuku et al teach the Al application comprises a stochastic gradient descent (SGD) algorithm and the calculation is one step of the SGD algorithm (see Tsuzuku Paragraph [0017], stochastic Gradient Descent method using in AI).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al. to incorporate the teaching of Macedo and further view of Tsuzuku et al using method of Stochastic Gradient Descent method in AI.
Motivation, as recognized by one of ordinary skill in the art, to do so would reduce a value of error function by adjusting parameter (see Tsuzuku Paragraph [0017]).
Regarding clam 17, the modified Mohassel et al and Macedo teach apparatus of assessing data intersection of data to be used between at least two parties as claim 15.
Mohassel et al and Macedo do not teach using stochastic gradient descent algorithm and calculation.
 However, in analogous art, Tsuzuku et al teach same field of data calculation in AI application. Tsuzuku et al teach the Al application comprises a stochastic gradient descent (SGD) algorithm and the calculation is one step of the SGD algorithm (see Tsuzuku Paragraph [0017], stochastic Gradient Descent method using in AI).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Mohassel et al. to incorporate the teaching of Macedo and further view of Tsuzuku et al using method of Stochastic Gradient Descent method in AI.
Motivation, as recognized by one of ordinary skill in the art, to do so would reduce a value of error function by adjusting parameter (see Tsuzuku Paragraph [0017]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499